DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 4, filed 2/9/2022, with respect to claims 1-2 and 9-10 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 11/9/2021.
3.	Applicant's amendment filed on 2/9/2022 has been considered and entered for the record. 

Reasons for Allowance
4.	Claims 1-2 and 9-14 are allowed and have been re-numbered 1-8.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 11, the prior art of record fails to anticipate or suggest or render obvious a fuel cell comprising at least one membrane-electrode assembly having a first electrode and a second electrode which are separated from one another by a membrane, at least one bipolar plate which comprises a first distribution region for distributing a fuel to the first electrode and a second distribution region for distributing an oxidant to the second electrode, and a distribution unit in at least one of the distribution regions,  wherein the distribution unit comprises at least one flat woven fabric, wherein the flat woven fabric has been deformed in such a way that raised regions of the woven fabric touch one of the electrodes, wherein the flat woven fabric has a corrugation-like deformation, wherein the raised regions of the woven fabric are configured as corrugation peaks, and wherein the raised regions of the woven fabric extend at right angles to a flow direction of the fuel or of the oxidant; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723